Case 3:20-cv-00798-BJD-MCR Document 16 Filed 11/20/20 Page 1 of 2 PageID 107




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


THERESE GAMBLE,

       Plaintiff,

vs.                                                           Case No.:3:20-CV-798-J-39MCR

UNIVERSITY OF NORTH FLORIDA
BOARD OF TRUSTEES;

       Defendants.



                PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

       Comes now, Plaintiff, by and through undersigned counsel, and files this response to the

Court’s Order to Show Cause entered on November 19, 2020.

       The Parties have had several phone meetings to discuss the case and are working toward

agreeing to an early mediation in this case. On October 15, 2020, the parties discussed and prepared

a draft case management report and agreed in principal to all major deadlines contained in the

report. However, the Parties at that time had not selected a mutually-agreed mediator.

       Unfortunately, the Parties were not able to conclude these discussions within the timeframe

provided by the local rules. Plaintiff’s counsel’s other out-of-office obligations, including

preparation for and participation in a three-day jury trial in Hall v. Merola, Case No. 3:15-cv-1054,

as well as medical issues that have left Plaintiff’s counsel bed-ridden and out-of-office for almost

a week, limited his ability to participate and finish those discussions.

       In the days leading up to the Court’s Order, the Parties were in the midst of finalizing the

report. They have now done so and are filing the report in conjunction with this Response.
Case 3:20-cv-00798-BJD-MCR Document 16 Filed 11/20/20 Page 2 of 2 PageID 108




                                            Respectfully submitted,

                                                   /s/ Jesse B. Wilkison
                                            Wm. J. Sheppard, Esquire
                                            Florida Bar No.: 109154
                                            Elizabeth L. White, Esquire
                                            Florida Bar No.: 314560
                                            Matthew R. Kachergus, Esquire
                                            Florida Bar No.: 503282
                                            Bryan E. DeMaggio, Esquire
                                            Florida Bar No.: 055712
                                            Jesse B. Wilkison, Esquire
                                            Florida Bar No.: 118505
                                            Camille E. Sheppard, Esquire
                                            Florida Bar No.: 124518
                                            Sheppard, White, Kachergus, DeMaggio & Wilkison, P.A.
                                            215 Washington Street
                                            Jacksonville, Florida 32202
                                            Telephone:     (904) 356-9661
                                            Facsimile:     (904) 356-9667
                                            Email:         sheplaw@sheppardwhite.com
                                            COUNSEL FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been furnished via the CM-ECF

System which will send a notice of electronic filing to Kelly DeGance, Esquire, this 20th day of

November 2020.



                                                 /s/ Jesse B. Wilkison
                                            ATTORNEY
lr[gamble.order.response]
